 



Exhibit 10.34
Form 10-K
November 3, 2006
Thomas F. Menacher
Republic Bancorp Inc.
1060 East Main Street
Owosso, Michigan 48867
Dear Tom:
     As you know, Citizens Banking Corporation (“Citizens”) and Republic Bancorp
Inc. (“Republic”) have entered into a merger agreement (the “Merger Agreement”)
pursuant to which Republic will merge with and into Citizens (the “Merger”), so
that Citizens is the surviving corporation in such merger (such surviving
corporation, the “Company”). Because of your potential to make a significant
contribution to the Company, the Company wishes to continue your employment
following the completion of the Merger in accordance with the terms of this
letter.
     The provisions of this letter will govern the terms of your employment with
the Company and, except as provided for in Section 3 of this letter, will
supersede any other agreement between you and Republic or the Company with
respect to the terms and conditions of your employment including, without
limitation, the Change in Control Severance Agreement by and among you and
Republic entered into as of March 10, 2004 (the “Prior Agreement”). In the event
that the Effective Time (as defined in the Merger Agreement) does not occur for
any reason, this letter will be null and void ab initio and of no force and
effect.
     1. Employment. Commencing on the date on which the Effective Time occurs,
the Company will employ you, and you will serve the Company, as an Executive
Vice President and Merger Integration Manager in connection with the Merger.
Your employment with the Company will be “at-will” and not for a definite
duration (any such duration, the “Employment Period”), and nothing in this
letter will be deemed to constitute a contract of employment or confer upon you
any contractual right to employment or continued employment with the Company.
     2. Compensation and Benefits.
     (a) Base Salary. During the Employment Period, you will receive an
annualized base salary of $250,000, payable in accordance with the Company’s
regular payroll practice for its senior executives, as in effect from time to
time.
     (b) Annual Bonus. With respect to each fiscal year of the Company ending
during the Employment Period, you will be eligible to receive an annual bonus
determined in accordance with the incentive plan of the Company applicable to
you and based on a target annual bonus equal to 50% of your base salary, with
the potential of exceeding target for performance above plan.
     (c) Annual Equity Awards. During the Employment Period, you will be
eligible to receive annual equity incentive awards under the Company’s Stock
Compensation Plan commensurate with the annual equity awards generally granted
to similarly situated senior executives of the Company.
     (d) Benefits. During the Employment Period, you will be eligible to
participate in such benefit plans as are from time to time made generally
available to senior executives of the Company.
     (e) Retention Bonus. On the one-year anniversary of the Effective Time,
subject to your continued employment with the Company on such date, you will be
paid a cash retention bonus in an aggregate amount of $100,000.
     (f) Change in Control Agreement. Following the Effective Time, the Company
will enter into a change in control agreement (the “Change in Control
Agreement”) with you in a form substantially similar to that provided to other
senior executives of the Company and with a severance multiple of three.





--------------------------------------------------------------------------------



 



     3. Prior Agreement.
     (a) Prior Agreement Payment. On March 12, 2007, the Company will pay you a
lump sum cash payment equal to the amount provided under Section 4(a)(ii) of the
Prior Agreement (the “Prior Agreement Payment”). For the avoidance of doubt, and
notwithstanding anything herein to the contrary, the Prior Agreement Payment
will not be taken into account in computing any benefits under any plan, program
or arrangement of the Company or Republic or any of their respective affiliates
and will not be subject to deferral.
     (b) Other Benefits Under the Prior Agreement. Upon a Qualifying Termination
(as defined in the Prior Agreement) during the two-year period following the
Effective Time, you will be entitled to the benefits provided under Sections
4(b) and 4(c) of the Prior Agreement; provided, however, that notwithstanding
Section 4(b), the welfare benefits provided thereunder will be based on the
level of benefits as in effect at the Company from time to time. In the event
that you are entitled to any such benefits under both the Prior Agreement and
under the Change in Control Agreement, you will be entitled to the better of the
benefit provided under the Prior Agreement or the Change in Control Agreement on
a benefit by benefit basis, but will in no event be entitled to duplicate
benefits. In addition, Section 5 of the Prior Agreement will continue to apply
with respect to payments or benefits provided to you in connection with the
Merger.
     (c) Non-Competition. Notwithstanding anything to the contrary in this
letter, the restrictions set forth in Section 11 of the Prior Agreement will
remain in full force and effect until the one-year period following the
Effective Time.
     (d) Prior Agreement Superseded. Effective as of the Effective Time, the
Prior Agreement will be superseded by this letter and of no further force and
effect, except as expressly provided in this Section 3.
     4. Withholding. The Company may withhold from any amounts payable under
this letter such federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
     5. Governing Law. This letter and any claim related directly or indirectly
to this letter shall be governed and construed in accordance with the laws of
the State of Michigan (without giving regard to the conflicts of law provisions
thereof).
     We genuinely appreciate the major contributions you have made to Republic’s
past success and, with your help, we look forward to an even more promising
future for the Company. In order to be eligible to receive the compensation and
benefits set forth in this letter, please sign this letter and return it to me
by November 10, 2006.
Very truly yours,

William R. Hartman
Chairman, President and Chief Executive Officer Citizens
Banking Corporation
ACKNOWLEDGED AND AGREED:
                                                                                
Thomas F. Menacher

